Citation Nr: 0828984	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  03-18 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$4,128.  


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1967 to July 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of determination, dated in July 2002, of the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In June 2005, the Board remanded the case to the RO for 
additional development.  As a result of the development, the 
RO in a May 2006 decision recalculated the original total 
overpayment amount of $14,792, reducing it to $4,128, which 
is the amount considered in this appeal.  

It is noted that documents in the file show that another 
overpayment has been generated for the period of November 
2003 through September 2005, and that the RO's Committee on 
Waivers has denied the veteran's request for waiver of 
recovery of that overpayment.  There is no indication that an 
appeal has been initiated as to this decision.    


FINDINGS OF FACT

1. For the period February 1, 1998 to February 1, 1999, the 
veteran was paid $8,682 in VA nonservice-connected pension 
benefits based on his application that he had no countable 
income from any sources; for the year of 1998, he earned 
wages of $4,126; and in August 2001, the RO notified the 
veteran of the retroactive reduction of his VA pension for 
the one-year period beginning February 1, 1998, resulting in 
a $4,128 overpayment.  

2. Recovery of the overpayment would not be against equity 
and good conscience. 


CONCLUSION OF LAW

The veteran is not entitled to waiver of recovery of an 
overpayment of nonservice-connected pension in the amount of 
$4,128.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

The VCAA duties to notify and to assist do not apply to the 
claim of waiver recovery of an overpayment of 
nonservice-connected pension.  Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  

The veteran did have notification of the decision of the RO's 
Committee on Waivers and Compromises, dated in July 2002, 
setting forth the general requirements of applicable law 
pertaining to a claim for waiver of recovery of an 
overpayment, and was advised as to the nature of the evidence 
necessary to substantiate his claim.  In its decision, the 
RO's Committee on Waivers and Compromises also informed the 
veteran of the reasons that his claim was denied and the 
evidence it had considered in denying the claim.  The general 
advisements were reiterated in the statement of the case 
issued in February 2003 and in the supplemental statement of 
the case issued in May 2006, which also provided the veteran 
opportunity to identify or submit any evidence he wished to 
be considered in connection with his appeal.  Through the 
RO's Committee on Waivers decision, statement of the case, 
and supplemental statement of the case, the RO informed the 
veteran of the information and evidence needed to 
substantiate his claim.  In short, the veteran has been 
notified of the information or evidence necessary to 
substantiate his claim and the parties responsible for 
obtaining that evidence.

Further, VA has made reasonable efforts to assist the veteran 
in obtaining evidence for his claim o include requesting 
information pertaining to his financial status.  
Additionally, the VA has provided the veteran with the 
opportunity for a hearing, which he declined.  The Board is 
unaware of any additional evidence which is available in 
connection with this appeal.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In October 1997, the veteran submitted a claim for VA 
nonservice-connected pension benefits.  On his application, 
he reported that he had no income from any sources.  

In a rating decision in January 1998, the RO granted the 
veteran nonservice-connected pension benefits.  In a letter, 
dated in January 1998, the RO notified the veteran of an 
award of pension benefits, which payments would start 
effective November 1, 1997.  The RO informed him that his 
pension award was based on his countable annual income of $0 
from earnings, Social Security, retirement, and from other 
sources.  He was notified that his pension rate depended on 
his income and that he needed to notify VA immediately if his 
income changed.  Enclosed with the letter was VA Form 21-
8768, which notified the veteran of his rights to receive VA 
payments and of his duty to report any income changes.  

In 2001, the RO obtained information from an income matching 
program with the Internal Revenue Service (IRS) that the 
veteran received wages of $4,126 for the year 1998.  In his 
substantive appeal in May 2003, the veteran confirmed his 
receipt of this income.  In a letter of May 2001, the RO 
proposed to reduce the veteran's VA pension benefits 
payments, effective February 1, 1998, that is, the first day 
of the month following the receipt of the income.  In a 
letter of August 2001, the RO notified the veteran of the 
reduction of his VA benefits, effective February 1, 1998.  

In a statement in April 2002, the veteran requested a waiver 
of recovery of the overpayment of VA pension benefits.  

In connection with his request for waiver of recovery of the 
pension overpayment, the veteran submitted a financial status 
report in April 2002 and he provided updated reports in 
September 2002 and in February 2005.    

In a decision in July 2002, the RO's Committee on Waivers and 
Compromises denied the veteran's claim for a waiver of 
recovery of an overpayment of pension benefits in the total 
amount of $14,792 on the basis that recovery would not be 
against equity and good conscience.  

In a decision in June 2005, based on documentation from the 
Social Security Administration that the veteran had only 
received wages in 1998, but not in 1999, 2000, or 2001, the 
RO recalculated the overpayment and reduced it from $14,792 
to $4,128.  

Analysis

Nonservice-connected pension is a benefit payable by the VA 
to a veteran of a period of war because of permanent and 
total disability.  Income eligibility for pension, and the 
amount of any pension payable, is determined by subtracting 
the veteran's countable annual income from the maximum annual 
pension rate.  The maximum annual pension rate is adjusted 
from year to year; the maximum annual rate of improved 
pension for a veteran was $8,664 effective from December 1, 
1997, and $8,778 effective from December 1, 1998.  

In determining the veteran's countable annual income, 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded.  Wage earnings are 
income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23, 
3.271, 3.272, 3.273.  



A veteran who is in receipt of pension must notify the VA of 
any material change or expected change in income which would 
affect his entitlement to receive or the rate of pension.  
Such notice must be furnished when the veteran acquires 
knowledge that he will begin to receive additional income.  
Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660.  

A review of the record shows that the veteran was paid VA 
pension benefits beginning November 1, 1997, on the basis of 
his report that he had $0 in countable income.  The veteran, 
however, began receiving wages beginning in 1998, and he did 
not furnish the RO notification of this income, as required.  
As reported through an income matching program with the IRS, 
which the veteran subsequently confirmed, he received wages 
in 1998 in the amount of $4,126.  Therefore, the Board finds 
that the RO's action to retroactively reduce the veteran's 
pension effective February 1, 1998, was proper.  For the 
overpayment period of February 1, 1998, to February 1, 1999, 
the veteran was paid a total of $8,682 in pension benefits 
when he was due $4,554, because he failed to report his wage 
earnings.  Thus, an overpayment of $4,128 was created.  The 
Board concludes that this overpayment amount was properly 
created because the veteran received pension benefits to 
which he was not legally entitled.

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation, or bad faith precludes a 
grant of a waiver of recovery of an overpayment.  The RO's 
Committee on Waivers and Compromises concluded that the facts 
in this case do not show the mandatory bars to waiver in the 
veteran's case, and the Board agrees.  The RO then denied the 
veteran's claim for waiver on the basis that recovery of the 
overpayment would not be against equity and good conscience.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  



The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

1. Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2. Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3. Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4. Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5. Unjust enrichment.  Whether failure to 
make restitution would result in unfair 
gain to the debtor.

6. Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).

Based on a review of the entire record and having considered 
the contentions of the veteran, the Board concludes that the 
veteran was solely at fault in the creation of the 
overpayment.  The RO notified him of his award of pension in 
January 1998, when he was also informed that his pension was 
based on no countable income and that he must promptly report 
any income changes to avoid an overpayment.  

The veteran soon began receiving wage earnings, but he failed 
to inform the RO of this fact.  It was not until 2001 that 
the RO obtained information from the IRS that the veteran was 
in receipt of wages in 1998.  The Board finds that the 
veteran was duly informed of his obligation to report income 
changes, yet he failed to do so regarding his wages in 1998, 
which led to the creation of the overpayment in this case.    

There is no indication of any fault on the part of the VA in 
the creation of the overpayment, since prompt action was 
taken by the RO to reduce benefits upon learning of the 
veteran's earned income.  It is clear that the veteran's 
actions, or lack of action, caused the overpayment without 
any fault on the part of the VA.  

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
In that regard, financial status reports were received in 
April 2002, September 2002, and February 2005.  They were 
similar in that his reported monthly income consisted solely 
of VA pension benefits.  His monthly expenses were reported 
to be about $485 in April 2002, $733 in September 2002, and 
$875 in February 2005.  His expenses exceeded income usually 
by about $30, as noted in the most recent report.  In that 
report, monthly expenses consisted of $350 for mortgage/rent, 
$300 for food, $100 for utilities and heat, and $125 for 
other living expenses.  He listed no assets.  Based on the 
income and expense information of record, it is concluded 
that the record does tend to support his claim that recovery 
of the debt may endanger his ability to provide for basic 
necessities.  However, the record reveals no other factors 
which would make recovery of the overpayment inequitable, as 
discussed further below.  

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended.  In this case, the purpose of pension 
benefits would not be defeated as the veteran was not 
entitled to such benefits during the period of the 
overpayment.



The Board also finds that failure to make restitution would 
result in unfair gain to the veteran because he received 
monetary benefits to which he had no entitlement.  VA made 
payments of benefits based on income information furnished by 
the veteran.  There is no evidence to show that the veteran 
took any action to report income changes, beginning in 1998, 
when he received earned income.  Under such circumstances, to 
allow him to retain the money that was paid by VA would 
constitute unjust enrichment.  

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that he had relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.  

In sum, the Board concludes that the facts of this case, when 
weighed against the various elements to be considered, do not 
demonstrate that recovery of the overpayment of benefits 
would be against equity and good conscience.  The veteran is 
clearly and solely at fault in the creation of the debt, and 
failure to repay the debt would result in unfair gain to him.  
Also, recovery of the overpayment would not defeat the 
purpose for which the benefits are intended, and he has not 
relinquished a valuable right or incurred a legal obligation 
in reliance on his VA benefits.  The only factor in his favor 
appears to be the question of financial hardship; however, 
under the circumstances of this case, with all other factors 
being against the claim and in particular the degree of his 
fault in the creation of the overpayment, the Board finds 
that the Government's right to full restitution should not be 
moderated.  

As the preponderance of the evidence is against the claim for 
waiver, the benefit of the doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b).  






ORDER

Waiver of recovery of an overpayment of nonservice-connected 
pension in the amount of $4,128 is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


